Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim1-15, drawn to a gas storage tank, classified in class 220.
II. Claims 16-20, drawn to a method of making a tank, classified in class 206.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product does not require treatment of a surface portion.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) The groups have a separate classification thereof: These inventions have attained recognition in the art as a separate subject for inventive effort, and also a separate field of search.  
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale



Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Matthew Jakobowski on 5/3/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15.  Affirmation of this election must be made by applicant in replying to this s 16-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Interpretation

    PNG
    media_image2.png
    249
    702
    media_image2.png
    Greyscale





    PNG
    media_image3.png
    161
    757
    media_image3.png
    Greyscale

The limitations of the oxide layer is configured to lower hydrogen adsorption into the steel bulk region by at least 25% compared to a steel bulk region free from the passivating metal oxide layer (This is interpreted as a claimed property see MPEP below).  


    PNG
    media_image4.png
    481
    676
    media_image4.png
    Greyscale





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, states “ Morphologies of (102) (001) and or  (110)”  These numbers are only interpreted in drawing showing different Iron Oxide microstructure in (fig. 3a-f).  This is improper claim language.  The Examiner cannot bring drawing into claim language, see MPEP below.  This is an issue in each of claims 2, 5,6,7,9,10,12,14, that references the drawings of the surface facets.  Currently the Examiner best guess is “Morphology of (blank?), (blank?) and or (blank?)  Surface facets”.  Which is indefinite.    


    PNG
    media_image5.png
    203
    688
    media_image5.png
    Greyscale


Claim 1, is further indefinite since the limitation of Fe2O3 is first defined then (012) references FeO5 then (110) also references FeO5, can’t be both at the same time.  The terms and usage are just is not possible.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3,9,13, is/are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Anderson (US Pub No 2015/0048605).

With respect to claim 1, Anderson shows hydrogen gas storage tank (!0) comprising: a body including a steel bulk region (2’) and a passivating metal oxide layer (disclosed paragraph 24) adjacent to the steel bulk region, the oxide layer comprising a number of metal oxide molecules, all having a morphology, wherein at least about 51 wt. % of the number of metal oxide molecules are Fe2O3 molecules having morphologies (see 112 above)  of (012), (001), and/or (110) surface facets such that the oxide layer is configured to lower hydrogen adsorption into the steel bulk region by at least 25% compared to a steel bulk region free from the passivating metal oxide layer 
With respect to claim 2, Anderson shows wherein the number of (012) surface facets in the Fe2O3 molecules is greater than the number of (001) or (110) surface facets in the Fe2O3 molecules. (see 112’s)
With respect to claim 3, Anderson shows wherein the tank is an on-board storage tank. (Onboard a car for an airbag)
With respect to claim 9, Anderson shows  tank comprising: a body  (1) including a steel bulk region (2’); and a passivating metal oxide layer (disclosed paragraph 24) adjacent to the steel bulk region comprising a number of metal oxide molecules, all having a morphology (see 112), wherein at least 51 wt. % of the number of metal oxides are Fe2O3 molecules having morphology of Fe2O3 (012), (001), and/or (110) surface facets such that the metal oxide layer has a layer morphology arranged to have more of a pseudo-cubic morphology and/or a hexagonal shape morphology than any other layer morphology (see 112).  
With respect to claim 13, Anderson shows   wherein the metal oxide layer has a thickness of about 1 nm to 1 pm. (thickness disclosed paragraph 14) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 4-7,10-12,14, are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson.
	Anderson discloses the invention substantially as claimed.   
However Anderson does not disclose the specific material limitations in  claim 4, wherein the steel bulk region includes at least 10 to 20 wt. % Cr, based on the total weight of the steel bulk region, claim 5, wherein at least some of the (012), (001), and/or (110) surface facets are Cr-doped, claim 6, wherein the number of metal oxide molecules includes a number of metal oxide molecules having morphology of Cr-doped Fe2O3 (001), (110), (100), (101), (012) and/or (104) surface facets, claim 7, wherein the number of metal oxide molecules includes a number of metal oxide molecules having morphology of Fe2O3 (024), (006), and/or (220) facets, Claim  10, wherein at least some of the (012), (001), and/or (110) surface facets are Cr-doped, claim 11, wherein the steel is carbon steel, claim 12, wherein the number of (012) surface facets in the Fe2O3 molecules is greater than the number of (001) or (110) surface facets in the Fe2O3 molecules, claim 14, wherein the number of metal oxide molecules includes a number of metal oxide molecules having morphology of Cr-doped Fe2O3 (001), (110), (100), (101), (012) and/or (104) surface facets.  	
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Cr to strengthen the steel, the remaining limitation are indefinite since they involve drawings, (see 112 above). 
In re Leshin, 125 USPQ 416.
Claims 8,15,  are rejected under 35 U.S.C. 103(a) as being unpatentable over Anderson in view of Miller (US Pub No 2010/0146992).
	Anderson discloses the invention substantially as claimed.   
However Anderson does not disclose, further comprising a protective coating including MgO, A1203, TiO2, ZrO2, or combinations thereof and at least partially coating an exposed surface of the passivating metal oxide layer. 
	Miller teaches , a tank further comprising a protective coating including MgO, A1203 (paragraph 59), TiO2, ZrO2 (paragraph 77), or combinations thereof and at least partially coating an exposed surface of the passivating metal oxide layer in the same field of endeavor for the purpose of protecting the tighten porosity (paragraph 77) smaller pores means less gas intrusion.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a layer of ZrO2 or Al2O3 in order to lower the porosity to have less gas intrusion into the metal. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN M BRADEN whose telephone number is (571)272-8026.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Picket can be reached on 571 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.